DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 14, and 19-20 are amended.  Claims 2, 4, 6-7, 9, 11, and 15-20 are withdrawn.  

Response to Amendment
	The amendments filed on 16 Aug. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 14 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn.
	In view of Applicants amendments, the rejection of claims 1 and 3 under 35 USC 112(b) because the phrase “for example” or “e.g.” renders the claims indefinite is withdrawn.
	In view of Applicants amendments, the rejection of claim 14 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	The rejection of claims 1, 3, 5, and 8 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazivoda et al. (Carbohydrate Res.; published 2006), in view of Yamamoto et al. (J. Label Cmpd Radiopharm.; published 2003) and Kniess et al. (Med. Chem. Commun.; published 2015) for the reasons cited in the Office action filed on 14 May 2021.

Applicants Arguments
	Applicants assert that one of ordinary skill in the art would not have been motivated to modify the Gazovida compound 13.  On pg. 10 of Gazovida, it is asserted that L-ascorbic acid did not exhibit antitumor activity against all tumor cells lines except for a low cytostatic effect against colon carcinoma; and compound containing free hydroxyl groups attached at positions 2 and 3 of the lactone ring (compounds 1 and 5), and two hydroxyl groups at positions 5 and 6 in the side chain (compound 7), and well as the 5,6-isopropilidene derivative (compound 6) did not show inhibitory effect on any of the examined tumor cell lines.  Compound 12 showed the best selectivity by inhibiting the growth of tumor cells but not normal cells.  Compound 12 was the best candidate compound in Gazovida, and the benzyl groups at the 2 and 3 positions are taught to be needed for the desired antitumor activity.  One of ordinary skill in the art would not start from compound 13 and would not modify the compounds of Gazovida to remove a benzyl group.

Applicant's arguments filed 16 Aug. 2021 have been fully considered but they are not persuasive. At conclusion, Gazivoda teaches that among all compound evaluated for their cytostatic activities, the 6-chloro derivatives of 2,3-di-O-benzyl-L-ascorbic acid 13 showed the best cytostatic effects against all malignant tumor cells.  Fig 8 only details the dose-response profile for compound 13 tested in vitro.  The dose response profiled for compound 12 is not shown.  Gazivoda discloses and suggests that compound 13 is an appropriate lead compound .
Gazivoda discloses the 4-OBz and 4-OH substitution.  However, Gazivoda does not teach or suggest away from the modifying compound 13 by substituting the 4-OBz with 4-OH.  Compound 1, which contains the 4-OH, exhibited a cytotoxic effect against colon carcinoma.  Compounds 6 and 7, which contain the 4-OBz, did not show inhibitory effects on the examined cell lines.  At pg. 434 and ref. 9, Gazivoda teaches that some pyrimidine and purine derivatives of 4,5-didehydro-5,6-dideoxy-L-ascorbic acid exerted pronounced cytotoxic activities against malignant tumor cell lines.  Yamamoto teaches the labeling of ascorbic acid derivatives for targeting cancer.  18F-DFA showed the highest uptake of radioactivity in the adrenal glands with moderate capability to accumulate in tumors.  Yamamoto discloses that 2-125IBA, which contains a 4-OH and a labeled 3-OBz, has the same reducing potency as ascorbic acid.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify compound 13 in Gazivoda by substituting its 4-OBz with 4-OH as taught by Yamamoto in order gain the advantage of a reducing potency similar to ascorbic acid.  

Claims 1, 3, 5, 8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazivoda et al. (Carbohydrate Res.; published 2006), in view of Yamamoto et al. (J. Label Cmpd Radiopharm.; published 2003) and Kniess et al. (Med. Chem. Commun.; published 2015), in further view of Meada et al. (Asahi Glass Foundation; published 2007) for the reasons cited in the Office action filed on 14 May 2021.

Applicants Arguments
	Applicants assert that the compounds of claims 1, 3, 5, 8, 10, and 12-14 are patentable over the combination of Gazovida, Yamamoto and Kniess as discussed above.  Addition of the Maeda reference does not remedy the deficiencies noted.

Applicant's arguments filed 16 Aug. 2021 have been fully considered but they are not persuasive. Gazivoda, Yamamoto, and Kniess are not deficient for the reasons discussed above and for the reasons cited in the Office action filed on 14 May 2021.  Maeda provides additional motivation to modify compound 13 in Gazivoda because Maeda teaches advantageous detection of free radical species using a labeled ascorbic acid (5-IBAsA).  It was found that 5-IBAsA exhibited almost the same reducing potency against DPPH as the parent molecule.  It would have been further obvious to a person of ordinary skill in art before the effective filing date to further compound 13 as previously described in order to gain the advantage of detecting free radical species in cancer. 

Claim Objections
Claim 13 is objected to because of the following informalities:  ----□mol--- should be “µmol”.  Appropriate correction is required.

Conclusion
Gazivoda et al. (Bioorg. Med. Chem.; published 2005; see attached 892) is being made of record; however, it is not being used in a rejection because it is cumulative.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618